DETAILED ACTION
This communication is a notice of allowance on the merits on patent application 16585236, attorney docket Alfred-021-150 which has an claimed effective filing date of 7/10/2019, based on Taiwan application J108124669 assigned to National Tsing Hua University, the present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-4 and 6 and 10-14 are pending and are considered below. 

Response to Arguments
Applicant has amended claim 1 to overcome the claim objection by removing the intended use phrase so the claim objection is withdrawn.
Applicant has amended claims 1 and 10 to limit  the oxide semiconductor material, so the §112a rejection of claims1-4, 7-12,15-17 is withdrawn.  
Applicant has amended claim 1 and 10 to clarify the limits of a halide semiconductor film, so the §112b rejection claims 1 and 10 and their dependents withdrawn.

Allowable Subject Matter
Claims 1-4, 6 and  10-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or make obvious a memristor of claim 1 or neuomorphic device of claim 10 that comprises an upper and lower electrode, and a 
Claims 2-4, 6-9 and 11-14 depend from claims 1 or 10 and carry the same novel features.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN A BODNAR/Examiner, Art Unit 2893